Citation Nr: 0803541	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  05-30 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for pes planus. 
 
2.  Entitlement to service connection for hypertension, to 
include as secondary to post-traumatic stress disorder 
(PTSD). 
 
3.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to PTSD or hypertension. 
 
4.  Entitlement to an increased rating for PTSD, currently 
evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney




ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from rating decisions 
of the VA Regional Office (RO) in Muskogee, Oklahoma that 
denied service connection for pes planus, hypertension and 
erectile dysfunction as secondary to PTSD, and an evaluation 
in excess of 50 percent for PTSD.

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The veteran asserts that his service-connected PTSD is more 
severely disabling than reflected by the currently assigned 
disability evaluation and warrants a higher rating.  The 
record reflects that the veteran was last afforded a VA 
examination for compensation purposes in November 2004.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that when a veteran indicates that his service-
connected disability has worsened since he was previously 
examined, a new examination may be required to evaluate the 
current degree of impairment. See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997) (a veteran is entitled to a new 
examination after a two-year period between the last VA 
examination and the veteran's contention that the pertinent 
disability had increased in severity). Therefore, a current 
VA psychiatric examination is warranted.

Review of the record discloses that pes planus was noted on 
service induction examination in January 1966.  The veteran 
claims that pes planus was aggravated by active duty.  The 
record reflects that he has never had an examination in this 
regard and one should be conducted for a review of the record 
and an opinion as to whether there was an increase in 
severity of the pre-existing disability as the result of 
service.  

The veteran contends that he now has hypertension and 
erectile dysfunction that are secondary to PTSD.  In the 
alternative, he maintains that erectile dysfunction may also 
be related to hypertension.  The Board observes that when he 
was afforded a VA examination in November 2004 for erectile 
dysfunction, the examiner responded to the question as to 
whether erectile dysfunction was related to PTSD by saying 
"maybe".  She also indicated that the causes were more 
likely multifactorial and later stated that he had loss of 
libido and it was her opinion that this was due to a hormone 
imbalance.  It was recommended that he see a primary care 
doctor or urologist for further work-up.  The examiner added 
that it was possible that hypertension may be a factor in 
erectile dysfunction.

The Board finds in this instance that "maybe" is an 
insufficient response as to whether or not PTSD is implicated 
in the veteran's erectile dysfunction, and appears to be 
speculative, especially in view of other factors that were 
suggested in the development of the condition and 
recommendations for further consultation.  As such, the Board 
finds that the VA examination report is flawed and inadequate 
for adjudication purposes.  Service connection may not be 
granted based on resort to speculation or remote possibility. 
See 38 C.F.R. § 3.102 (2007); Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 
(1993).  The record contains no other competent medical 
evidence addressing whether or not erectile dysfunction is 
secondary to or has been made chronically worse by PTSD.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  As such, the Board 
is of the opinion that a clarifying VA examination is 
warranted.  

The Board notes that the veteran appears to receive regular 
VA outpatient treatment.  The most recent records date 
through July 15, 2005.  As VA potentially has notice of the 
existence of additional VA records, they must be retrieved 
and associated with the other evidence already on file. See 
Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. 
Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Therefore, VA records dating from July 16, 
2005 should be requested and associated with the claims 
folder.

Additionally, the notice of the Veterans Claims Assistance 
Act (VCAA) of 2000, Pub. L. No.106-475, 114 Stat.2096 (2000) 
that was sent to the veteran in October 2004 appears to be 
somewhat inadequate.  The VCAA and its implementing 
regulations require that VA provide specific notice to 
claimants regarding information needed to complete an 
application for benefits, as well as notification regarding 
information or evidence required to substantiate a claim. See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran must therefore be given the required notice with 
respect to the issues on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2007), the implementing 
regulations found at 38 C.F.R. § 3.159 
(2007), and any other legal precedent 
are fully complied with and satisfied.  
The veteran should specifically be told 
what is required to substantiate the 
claims on appeal.  The RO must notify 
the appellant of what part of such 
evidence he should obtain and what part 
the RO will attempt to obtain on his 
behalf.  He should also be told to 
provide any evidence in his possession 
that is pertinent to his claims. See 
Quartuccio v. Principi, 16 Vet. App. 
183 (2002); see also Charles v. 
Principi, 16 Vet. App. 370, 373-374 
(2002).

2.  VA outpatient records dating from 
July 16, 2005 should be retrieved and 
associated with the claims folder.

3.  The veteran should be afforded an 
examination by an appropriate VA 
physician to evaluate his pes planus.  
The claims folder and a copy of this 
remand should be made available to the 
examiner for review prior to the 
examination.  All indicated tests and 
studies should be performed, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.  A comprehensive clinical 
history should be obtained.  Based on 
review of the record and physical 
examination, the examiner should 
provide an opinion as to whether it is 
at least as likely as not that pes 
planus noted at service entrance was 
clearly and unmistakably permanently 
increased in severity during service or 
whether the current condition 
represents no more than the natural 
progression of the disease process.  
The opinion should be set forth in 
detail.

4.  The veteran should be afforded a VA 
examination by a specialist in 
cardiovascular disease.  The claims 
folder and a copy of this remand should 
be made available to the examiner for 
review prior to the examination.  All 
indicated tests and studies should be 
performed, and all clinical findings 
should be reported in detail and 
correlated to specific diagnoses.  A 
comprehensive clinical history should 
be obtained.  Based on a thorough 
review of the evidence of record and 
physical examination, the examiner 
should provide an opinion with complete 
rationale as to a) whether it is at 
least as likely as not (a 50 percent 
probability or better) that the 
veteran's hypertension was caused by or 
made worse by service connected PTSD, 
or b) whether hypertension is more 
likely of post service onset unrelated 
to service or a service-connected 
disability.  If aggravation is found, 
the examiner should offer an assessment 
of the extent of additional disability 
resulting from the aggravation by 
service-connected PTSD.  The opinion 
should be set forth in detail.

5.  The veteran should be afforded a VA 
examination by a specialist in urology.  
The claims folder and a copy of this 
remand should be made available to the 
examiner for review prior to the 
examination.  All indicated tests and 
studies should be performed, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.  A comprehensive clinical 
history should be obtained.  Based on a 
thorough review of the evidence of 
record and physical examination, the 
examiner should provide an opinion as 
to the nature and etiology of the 
erectile dysfunction, and state whether 
it is at least as likely as not (a 50 
percent probability or better) that the 
veteran's erectile dysfunction was 
caused by or has been worse by service 
connected PTSD, or hypertension or b) 
whether erectile dysfunction is related 
to other causes.  Please specify any 
other causes.  If aggravation by 
service-connected PTSD is found, the 
examiner should offer an assessment of 
the extent of additional disability 
resulting from the aggravation by 
service-connected psychiatric 
disability.  The opinion should be set 
forth in detail.  

6.  The veteran should be afforded a 
comprehensive VA psychiatric 
examination to determine the current 
severity of PTSD.  The claims folder 
and a copy of this remand should be 
made available to the examiner for 
review prior to the examination.  The 
examiner should indicate whether or not 
the claims folder was reviewed.  All 
necessary tests and studies, including 
appropriate psychological studies 
and/or social and industrial survey (if 
deemed necessary by the examiner), 
should be conducted in order to 
identify the degree of social and 
occupational impairment attributable to 
PTSD.

The examiner should also provide a full 
multi-axial evaluation, to include the 
assignment of a numerical score on the 
Global Assessment of Functioning (GAF) 
scale.  An explanation of the 
significance of the assigned numerical 
score relative to the appellant's 
ability to work should be provided.

7.  The RO should ensure that the 
medical reports requested above comply 
with this remand.  If the reports are 
insufficient or deficient, they should 
be returned to the examiner for 
corrective action. See Stegall v. West, 
11 Vet. App. 268 (1998).

8.  The veteran must be given adequate 
notice of the examinations, to include 
advising him of the consequences of 
failure to report under 38 C.F.R. 
§ 2.655 (2007).  If he fails to appear 
for an examination, this fact should be 
noted in the file.

9.  After taking any further 
development deemed appropriate, the RO 
should readjudicate the issues on 
appeal.  If the benefits are not 
granted, the appellant should be 
provided a supplemental statement of 
the case and afforded an opportunity to 
respond.  Thereafter, the claims folder 
should be returned to the Board for 
further consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


